
	
		I
		112th CONGRESS
		2d Session
		H. R. 4225
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Mr. Holt (for
			 himself, Mr. Blumenauer,
			 Mr. Carnahan,
			 Mrs. Christensen,
			 Ms. DeGette,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mr. Honda,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Mr. Kucinich,
			 Ms. McCollum,
			 Mr. Meeks,
			 Mr. Polis,
			 Mr. Rangel,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Ms. Schakowsky, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Insecticide, Fungicide, and
		  Rodenticide Act to require local educational agencies and schools to implement
		  integrated pest management programs to minimize the use of pesticides in
		  schools and to provide parents, guardians, and employees with notice of the use
		  of pesticides in schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School Environment Protection
			 Act.
		2.FindingsCongress finds that—
			(1)in 1992, the
			 National Parent Teacher Association passed a resolution calling for the reduced
			 use of pesticides in schools and calling on policymakers to consider all
			 possible alternatives before using any pesticides;
			(2)the Centers for
			 Disease Control and Prevention, the National Education Association, and many
			 other national public interest organizations have announced support for
			 reducing or eliminating pesticide use in schools;
			(3)childhood cancer
			 is continuing to increase at the alarming rate of 1 percent per year;
			(4)the overall
			 incidence of childhood cancer has increased over the past 30 years, making
			 cancer the leading cause of childhood death from disease;
			(5)approximately
			 6,500,000 (or nearly 9 percent of) children in the United States under the age
			 of 18 have asthma, the most common chronic illness in children, double the
			 percentage who were reported to have the illness in 1980, and the incidence of
			 asthma continues to rise;
			(6)children are more
			 susceptible to hazardous impacts from pesticides than are adults due to their
			 physiological and behavioral characteristics;
			(7)numerous
			 scientific studies have linked cancer, neurological problems, and asthma to
			 pesticide exposure;
			(8)the Department of
			 Agriculture states that current pest management practices in schools are in
			 need of improvement and full implementation of integrated pest management
			 practices is affordable and cost effective;
			(9)the Environmental
			 Protection Agency and the Centers for Disease Control and Prevention recommend
			 the use of an integrated pest management program by local educational agencies,
			 which emphasizes nonchemical ways of reducing pests, such as sanitation and
			 maintenance and good soil health;
			(10)integrated pest
			 management—
				(A)promotes
			 nonchemical methods of pest prevention and management using least toxic
			 pesticides only after all other nontoxic methods have been exhausted;
			 and
				(B)will eliminate or
			 significantly reduce the use of and exposure to pesticides in the management of
			 buildings, playing fields, landscapes;
				(11)an integrated pest management program
			 provides long-term health and economic benefits as well as complements other
			 important goals of school maintenance and administration, including energy
			 conservation, food safety, and security; and
			(12)parents and
			 guardians wish to and have a right to be notified of any use of a pesticide in
			 their children’s schools.
			3.Integrated pest
			 management program for schools
			(a)System
			 requiredThe
			 Federal Insecticide, Fungicide, and Rodenticide
			 Act is amended—
				(1)by redesignating
			 sections 34 and 35 (7 U.S.C. 136x, 136y) as sections 35 and 36, respectively;
			 and
				(2)by inserting after
			 section 33 (7 U.S.C. 136w–8) the following:
					
						34.Integrated pest
				management program for schools
							(a)DefinitionsIn
				this section:
								(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
								(2)BoardThe
				term Board means the National School Integrated Pest Management
				Advisory Board established under subsection (c).
								(3)Crack and
				crevice treatmentThe term crack and crevice
				treatment means the application of small quantities of a pesticide into
				openings in a building such as those commonly found at expansion joints,
				between levels of construction, and between equipment and floors.
								(4)EPAThe term EPA means the
				Environmental Protection Agency.
								(5)FundThe
				term Fund means the Integrated Pest Management Trust Fund
				established under subsection (i).
								(6)Integrated pest
				managementThe term integrated pest management means
				a managed pest control program that—
									(A)eliminates or
				mitigates economic and health damage caused by pests;
									(B)uses—
										(i)integrated
				methods;
										(ii)site or pest
				inspections;
										(iii)pest population
				monitoring and prevention strategies;
										(iv)an evaluation of
				the need for pest control; and
										(v)1
				or more pest prevention and management methods that incorporate exclusion
				techniques, such as habitat modifications, sanitation practices, entryway
				closures, structural repair, mechanical and biological controls, other
				nonchemical methods, and (if nontoxic options have been exhausted) least toxic
				pesticides; and
										(C)minimizes—
										(i)the use of
				pesticides; and
										(ii)the hazards to
				human health and the environment associated with pesticide applications.
										(7)IPM
				coordinatorThe term IPM coordinator means an
				individual who is designated by a local educational agency to carry out
				implementation of the school integrated pest management plan of a school
				district.
								(8)Least toxic
				listThe term least toxic list means the list of
				least toxic pesticides established under subsection (c)(12)(B).
								(9)Least toxic
				pesticide
									(A)In
				generalThe term least toxic pesticide means any
				pesticide product or ingredient that, at a minimum, has not been classified as,
				or found to have, any of the following characteristics or ingredients:
										(i)Toxicity Category
				I or II by the EPA (pesticides identified by the words DANGER or
				WARNING on the label).
										(ii)A
				developmental or reproductive toxicant as defined by the State of California
				Proposition 65 Chemicals Known to Cause Developmental or Reproductive
				Harm.
										(iii)A carcinogen, as designated by—
											(I)EPA’s List of
				Chemicals Evaluated for Carcinogenic Potential (chemicals classified as a human
				carcinogen, likely to be carcinogenic to humans, a known or likely carcinogen,
				a probable human carcinogen, suggestive evidence or a possible human
				carcinogen);
											(II)the International
				Agency for Research on Cancer (IARC) (chemicals classified as carcinogenic to
				humans or probably or possibly carcinogenic to humans);
											(III)the United
				States National Toxicology Program (NTP) (chemicals classified as known or
				reasonably anticipated to be human carcinogens); or
											(IV)the State of
				California’s Proposition 65.
											(iv)Neurologic
				cholinesterase inhibitors, as designated by California Department of Pesticide
				Regulation or the Materials Safety Data Sheet (MSDS) for the particular
				chemical.
										(v)Known groundwater
				contaminants, as designated by the State of California (for actively registered
				pesticides).
										(vi)Pesticides
				formulated or applied as dusts, powder or aerosols, unless used in a way that
				virtually eliminates inhalation hazard, such as when applied to cracks or
				crevices and sealed after the application, or used as a directed spray into the
				entrance of an insect nest.
										(vii)Nervous system
				toxicants, including chemicals such as cholinesterase inhibitors or chemicals
				associated with neurotoxicity by a mechanism other than cholinesterase
				inhibition, or listed or identified in or on any of the following lists:
											(I)Toxics Release
				Inventory (TRI), EPA EPCRA section 313.
											(II)EPA
				Reregistration Eligibility Decisions (RED).
											(III)Insecticide
				Resistance Action Committee (IRAC) Mode of Action Classification: Acetylcholine
				esterase inhibitors; GABA-gated chloride channel antagonists; Sodium channel
				modulators; Nicotinic Acetylcholine receptor agonists or antagonists; Nicotinic
				Acetylcholine receptor agonists; Chloride channel activators;
				Octo­pa­mi­ner­gic agonists; Voltage-dependent sodium channel blockers; or
				Neuronal inhibitors (unknown mode of action).
											(viii)Endocrine disruptors, which include
				chemicals that are known to or likely to interfere with the endocrine system in
				humans or wildlife, based on the European Commission (EC) List of 146
				substances with endocrine disruption classifications, Annex 13 (and any
				subsequent lists issued as follow-up, revisions, or extensions or based on any
				list created by the EPA that identifies endocrine disruptors).
										(ix)Regarding outdoor
				use: Adversely affects the environment or wildlife, based on any of the
				following:
											(I)Label
				precautionary statements including toxic or extremely
				toxic to bees, birds, fish, aquatic invertebrates, wildlife or other
				nontarget organisms, unless environmental exposure can be virtually
				eliminated.
											(II)Pesticides with
				ingredients with moderate or high mobility in soil, or with a soil half-life of
				30 days or more (except for mineral products).
											(x)Has data gaps or
				missing information in EPA registration documents, including pesticide fact
				sheets, or EPA reregistration eligibility decisions, which EPA is requiring the
				registrant to provide.
										(xi)Contaminants and
				metabolites recognized by EPA that violate any of the above criteria.
										(B)Authorized
				contentsA least toxic pesticide may include—
										(i)containerized
				boric acid and disodium octoborate tetrahydrate;
										(ii)silica
				gels;
										(iii)diatomaceous
				earth;
										(iv)nonvolatile
				insect and rodent baits in tamper resistant containers or for crack and crevice
				treatment only;
										(v)microbe-based
				insecticides;
										(vi)botanical
				insecticides (not including synthetic pyrethroids) without toxic synergists;
				and
										(vii)biological,
				living control agents.
										(10)Local
				educational agencyThe term local educational agency
				has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7801).
								(11)Natural organic
				fertilizer
									(A)In
				generalThe term
				natural organic fertilizer means fertilizers that contain
				nutrients naturally derived solely from the remains or a by-product of an
				organism, or from a mineral.
									(B)InclusionsThe
				term includes cottonseed meal, fish emulsion, compost, and composted
				manure.
									(C)ExclusionsThe terms does not include any fertilizer
				containing biosolids or synthetic ingredients, natural minerals, or substances
				that are reacted with acids or produced in a petro-chemical process.
									(12)OfficialThe term official means the
				official for school pest management appointed by the Administrator within the
				Office of Pesticide Programs of the EPA to coordinate the development and
				implementation of integrated pest management systems in schools.
								(13)Pesticide
									(A)In
				generalThe term pesticide means any substance or
				mixture of substances intended for—
										(i)preventing,
				destroying, repelling, or mitigating any pest;
										(ii)use as a plant
				regulator, defoliant, or desiccant; or
										(iii)use as a spray
				adjuvant such as a wetting agent or adhesive.
										(B)ExclusionThe term pesticide does not
				include cleaning products, other than those that contain pesticidal
				agents.
									(14)Public health
				emergencyThe term public health emergency means an
				urgent need to mitigate or eliminate a pest that threatens the health or safety
				of a student or staff member.
								(15)SchoolThe
				term school means a school that—
									(A)is a public school
				or is receiving Federal funding; and
									(B)is—
										(i)an elementary school (as defined in section
				9101 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 7801));
										(ii)a
				secondary school (as defined in such section); or
										(iii)a kindergarten
				or nursery school.
										(16)School
				grounds
									(A)In
				generalThe term school grounds means the area
				outside of the school buildings controlled, managed, leased, or owned by the
				school or school district.
									(B)InclusionsThe
				term school grounds includes a lawn, playground, sports field, and
				any other property or facility controlled, managed, leased, or owned by a
				school.
									(17)Staff
				member
									(A)In
				generalThe term staff member means an employee of a
				school or local educational agency.
									(B)InclusionsThe
				term staff member includes an administrator, teacher, and other
				person that is regularly employed by a school or local educational
				agency.
									(C)ExclusionsThe
				term staff member does not include—
										(i)an
				employee hired by a school, local educational agency, or State to apply a
				pesticide; or
										(ii)a
				person assisting in the application of a pesticide.
										(18)State
				educational agencyThe term
				State educational agency has the meaning given the term in section
				9101 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 7801).
								(19)State
				agencyThe term State agency means an agency of a
				State, or an agency of an Indian tribe or tribal organization (as those terms
				are defined in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 16450b)), that exercises primary jurisdiction over
				matters relating to pesticide regulation.
								(20)Synthetic
				fertilizer
									(A)In
				generalThe term
				synthetic fertilizer means a substance containing a plant nutrient
				created by a synthetic, chemical process, including triple super phosphate made
				by treating rock phosphate with phosphoric acid, potassium chloride, urea quick
				release synthetic fertilizers, and petroleum-based fertilizers.
									(B)ExclusionsThe
				term does not include natural organic fertilizers that are made from naturally
				occurring materials, such as blood meal, fish or kelp, or manure-based organic
				compost.
									(21)Universal
				notificationThe term universal notification means
				notice provided by a local educational agency or school to—
									(A)all parents or
				guardians of children attending the school; and
									(B)staff members of
				the school or local educational agency.
									(b)Integrated Pest
				Management Components
								(1)In
				generalEach local educational agency of a school district shall
				implement an integrated pest management program, that at a minimum—
									(A)applies to school
				buildings and school grounds;
									(B)establishes an IPM
				coordinator within the local education agency responsible for carrying out the
				integrated pest management plan in schools in the school district; and
									(C)follows an integrated pest management plan
				for addressing school pest problems.
									(2)Duties of IPM
				coordinatorThe IPM coordinator of a school district
				shall—
									(A)oversee the
				implementation of the integrated pest management plan;
									(B)act as a contact
				for inquiries about the integrated pest management plan;
									(C)maintain and make
				available to parents, guardians, school staff, and any person upon request
				material safety data sheets, labels, and fact sheets or other official
				information related to the pesticides (including least toxic pesticides), as
				approved by the Administrator for all pesticides that may be used in the school
				district;
									(D)be informed of
				Federal and State chemical health and safety information and contact
				information;
									(E)maintain
				scheduling of all pesticide usage for schools in the school district;
									(F)maintain contact
				with Federal and State integrated pest management system experts;
									(G)obtain periodic
				updates and training from State integrated pest management system
				experts;
									(H)pre-approve any public health emergency
				pesticide applications; and
									(I)maintain all
				pesticide use data for each pesticide used at the school for at least 3 years
				after the date on which the pesticide is applied.
									(3)Use of
				pesticidesExcept as set
				forth in paragraph (6), a local educational agency or school—
									(A)may not use pesticides other than nontoxic
				or least toxic pesticides as provided in subparagraph (B); and
									(B)may only use a
				least toxic pesticide as part of the integrated pest management program, under
				which the least toxic pesticide is only used as a last resort and only if the
				area or room treated is unoccupied or not in use by students or staff
				members.
									(4)Use of
				fertilizersA local educational agency or school may only use
				natural organic fertilizers. The use of a synthetic fertilizer is
				prohibited.
								(5)Notice of
				integrated pest management program
									(A)In
				generalAt the beginning of each school year, each local
				educational agency or school of a school district shall include a notice of the
				integrated pest management plan of the school district in school calendars,
				handbooks, or other forms of universal notification.
									(B)ContentsThe
				notice shall include a description of—
										(i)the integrated
				pest management plan of the school district;
										(ii)the name, address, and telephone number of
				the IPM coordinator of the school district;
										(iii)a statement
				that—
											(I)the IPM
				coordinator maintains the product label and material safety data sheet of each
				pesticide (including each least toxic pesticide) that may be used by a school
				in buildings or on school grounds;
											(II)the label and
				data sheet is available for review by a parent, guardian, staff member, student
				or any other interested person upon request; and
											(III)the IPM
				coordinator is available to parents, guardians, and staff members for
				information and comment; and
											(iv)the time and
				place of any meetings that will be held under paragraph (7).
										(C)New employees
				and studentsAfter the
				beginning of each school year, a local educational agency or school of a school
				district shall provide the notice required under this subsection to—
										(i)each new staff
				member who is employed during the school year; and
										(ii)the parent or
				guardian of each new student enrolled during the school year.
										(6)Public health
				emergency
									(A)In
				generalIf a local educational agency or school determines that a
				pest in the school or on school grounds cannot be controlled after having used
				the integrated pest management program and least toxic pesticides and it is a
				public health emergency, the school may use a pesticide in accordance with this
				subsection.
									(B)IPM coordinator
				approval requiredThe IPM
				Coordinator shall approve, after identifying the pesticide product ingredients
				and acute and chronic adverse health effects, the pesticide product before any
				public health emergency application can be made.
									(C)Area use
				limitationThe use of an area
				or room treated by a pesticide (other than a least toxic pesticide) in response
				to a public health emergency shall not be occupied or used at the time of
				application or during the 24-hour period beginning at the end of the
				application.
									(D)Authorized
				applicatorThe pesticide
				application shall only be made by a State certified pesticide
				applicator.
									(E)Notification of
				parents, guardians, and staff membersThe school shall provide to a parent or
				guardian of each student enrolled at the school and each staff member of the
				school notice of the application of the pesticide in response to a public
				health emergency. Notification shall be provided at least 24 hours prior to the
				application. The notification shall include the following:
										(i)The common name,
				trade name, and EPA registration number of the pesticide.
										(ii)A description of the location of the
				application of the pesticide.
										(iii)A description of the date and time of
				application.
										(iv)The statement The EPA cannot
				guarantee that registered pesticides do not pose risks, and unnecessary
				exposure to pesticides should be avoided.
										(v)A description of potential adverse effects
				of the pesticide based on the material safety data sheet of the pesticide any
				additional warning information related to the pesticide.
										(vi)The name and
				telephone number of the IPM coordinator of the school district.
										(vii)A description of
				the problem and the factors that qualified the problem as a public health
				emergency.
										(viii)A description
				of the steps the school will take in the future to avoid application of a
				pesticide in response to a public health emergency.
										(F)Method of
				universal notificationThe school may provide the notice
				by—
										(i)written notice
				sent home with the student and provided to staff members;
										(ii)a notice delivered electronically (such as
				through electronic mail or facsimile);
										(iii)a telephone call; or
										(iv)direct contact.
										(G)Posting of
				signs
										(i)In
				generalA school applying a
				pesticide under this paragraph shall post a sign warning of the application of
				the pesticide—
											(I)in a prominent
				place that is in or adjacent to the location to be treated; and
											(II)at each entrance
				to the building or school ground to be treated.
											(ii)AdministrationA
				sign required under clause (i) for the application of a pesticide shall—
											(I)remain posted for
				at least 72 hours after the end of the treatment;
											(II)be at least
				8½ inches by 11 inches; and
											(III)state the same
				information as that required for prior notification of the application under
				subparagraph (E).
											(H)Time of
				yearSubparagraphs (E) and
				(G) shall apply—
										(i)during the school
				year; and
										(ii)during holidays
				and the summer months, if the school is in use, with notice provided to all
				staff members and the parents and guardians of the students that are using the
				school in an authorized manner.
										(I)Modification of
				integrated pest management plansIf a school in a school district
				applies a pesticide under this paragraph, the local educational agency of the
				school district shall modify the integrated pest management plan of the school
				district to minimize the future applications of pesticides under this
				paragraph.
									(7)Meetings
									(A)In
				generalBefore the beginning of a school year, at the beginning
				of each new calendar year, and at a regularly scheduled meeting of a school
				board, each local educational agency shall provide an opportunity for the IPM
				coordinator designated this subsection to receive and address public comments
				regarding the integrated pest management program of the school district.
									(B)Emergency
				meetingsAn emergency meeting of a school board to address a
				pesticide application may be called under locally appropriate procedures for
				convening emergency meetings.
									(c)National School
				Integrated Pest Management Advisory Board
								(1)In
				generalThe Administrator, in consultation with the Secretary of
				Education, shall establish a National School Integrated Pest Management
				Advisory Board to—
									(A)establish uniform
				standards and criteria for developing integrated pest management;
									(B)develop standards
				for the use of least toxic pesticides in schools; and
									(C)advise the
				Administrator on any other aspects of the implementation of this
				section.
									(2)Composition of
				boardThe Board shall be composed of 12 members and include 1
				representative from each of the following groups:
									(A)Parents.
									(B)Public health care
				professionals.
									(C)Medical
				professionals.
									(D)State integrated
				pest management program coordinators.
									(E)Independent
				integrated pest management specialists that have carried out school integrated
				pest management programs.
									(F)Environmental and
				children’s health advocacy groups.
									(G)Organic lawn care
				professionals.
									(H)Trade
				organizations for pest management.
									(I)Teachers and staff
				members.
									(J)School maintenance
				staff.
									(K)School
				administrators.
									(L)School board
				members.
									(3)AppointmentNot
				later than 90 days after the date of enactment of this section, the
				Administrator shall appoint members of the Board from nominations received from
				Parent Teacher Associations, school districts, States, and other interested
				persons and organizations.
								(4)Conflict of
				interestBoard members shall not have a conflict of interest or
				have an affiliation with or a financial interest in the sale or use of a
				pesticide.
								(5)Term
									(A)In
				generalA member of the Board shall serve for a term of 5 years,
				except that the Administrator may randomly shorten the terms of the original
				members of the Board in order to provide for a staggered term of appointment
				for all members of the Board.
									(B)Consecutive
				termsSubject to subparagraph (C), a member of the Board shall
				not serve consecutive terms unless the term of the member has been reduced by
				the Administrator.
									(C)Maximum
				termIn no event may a member of the Board serve for more than 6
				consecutive years.
									(6)MeetingsThe
				Administrator shall convene—
									(A)an initial meeting
				of the Board not later than 90 days after the appointment of the members;
				and
									(B)subsequent
				meetings on a periodic basis, but not less often than 2 times each year.
									(7)CompensationA
				member of the Board shall serve without compensation, but may be reimbursed by
				the Administrator for expenses (in accordance with section 5703 of title 5,
				United States Code) incurred in performing duties as a member of the
				Board.
								(8)ChairpersonThe
				Board shall select a Chairperson for the Board.
								(9)QuorumA
				majority of the members of the Board shall constitute a quorum for the purpose
				of conducting business.
								(10)Decisive
				votesTwo-thirds of the votes cast at a meeting of the Board at
				which a quorum is present shall be decisive for any motion.
								(11)AdministrationThe
				Administrator—
									(A)shall—
										(i)authorize the
				Board to hire a staff director; and
										(ii)detail EPA staff
				or allow for the hiring of staff for the Board; and
										(B)subject to the
				availability of appropriations, may pay necessary expenses incurred by the
				Board in carrying out this subtitle, as determined appropriate by the
				Administrator.
									(12)Responsibilities
				of the board
									(A)Integrated pest
				management plansNot later
				than one year after the initial meeting of the Board, the Board shall develop
				uniform standards and criteria for integrated pest management in schools and
				provide them to each State Agency.
									(B)List of least
				toxic pesticidesNot later than 1 year after the initial meeting
				of the Board, the Board shall—
										(i)submit to the
				Administrator an initial list of products containing least toxic pesticides and
				any restrictions on the use of the listed pesticides, beginning with the list
				provided in subsection (a)(8)(B);
										(ii)screen additional
				products to be included in the least toxic list on a bi-annual basis;
				and
										(iii)evaluate all public comments received
				concerning the proposed least toxic list and restrictions, but not later than
				90 days after the close of the period during which public comments are
				accepted, and establish a final least toxic list for the Administrator to
				publish in the Federal Register.
										(C)Technical
				advisory panels
										(i)In
				generalThe Board shall
				convene technical advisory panels to provide scientific evaluations of the
				materials considered for inclusion on the least toxic list.
										(ii)CompositionA
				panel described in clause (i) shall include experts on integrated pest
				management, children’s health, entomology, health sciences, and other relevant
				disciplines.
										(13)RequirementsIn establishing the proposed least toxic
				list, the Board shall—
									(A)review available information from the EPA,
				the National Institute of Environmental Health Sciences, medical and scientific
				literature, and such other sources as appropriate, concerning the potential for
				adverse human and environmental effects of substances considered for inclusion
				in the proposed least toxic list; and
									(B)cooperate with manufacturers of substances
				considered for inclusion in the proposed least toxic list to obtain a complete
				list of ingredients and determine that such substances contain inert
				ingredients that are included on the EPA’s List 4 (Inerts of Minimal
				Concern).
									(14)PetitionsThe Board shall establish procedures under
				which individuals may petition the Board for the purpose of evaluating
				substances for inclusion on, or rescission from, the least toxic list.
								(15)Periodic
				review
									(A)In
				generalThe Board shall
				review each substance included on the least toxic list at least once during
				each 5-year period beginning on—
										(i)the date that the substance was initially
				included on the least toxic list; or
										(ii)the date of the
				last review of the substance under this subsection.
										(B)Submission to
				administratorThe Board shall
				submit the results of a review under subparagraph (A) to the Administrator
				regarding the issue of whether the substance should continue to be included on
				the least toxic list.
									(16)ConfidentialityAny information regarding the formulation
				of the pesticides obtained by the Board in carrying out this section shall be
				treated as public information by the Board and shall be made available to the
				public.
								(d)Office of
				Pesticide Programs
								(1)EstablishmentThe
				Administrator shall appoint an official for school pest management within the
				Office of Pesticide Programs of the EPA to coordinate the development and
				implementation of integrated pest management programs in schools.
								(2)DutiesThe
				official shall—
									(A)coordinate the
				development of school integrated pest management plans;
									(B)consult with
				schools concerning—
										(i)issues related to
				school integrated pest management programs;
										(ii)the use of least
				toxic pesticides; and
										(iii)the registration
				of pesticides, and amendments to the registrations, as the registrations and
				amendments relate to the use of integrated pest management programs in
				schools;
										(C)support and
				provide technical assistance to the Board; and
									(D)work in consultation with the Secretary of
				Education.
									(3)Publication in
				federal registerAfter receiving the integrated pest management
				plan and the least toxic list and any restrictions from the Board, the
				Administrator shall—
									(A)publish the proposed plan and least toxic
				list and any restrictions in the Federal Register with a 90-day public comment
				period on the proposals; and
									(B)publish the final plan and least toxic list
				and restrictions developed by the Board in subsection (c)(12)(B) in the Federal
				Register, together with a discussion of comments received.
									(4)Amendments
									(A)In
				generalThe Administrator
				shall publish any proposed amendments to the plan or least toxic list in the
				Federal Register and seek public comment on the proposals.
									(B)RecommendationsThe Administrator shall include in any
				publication described in subparagraph (A) any changes or amendments to the
				proposed plan or least toxic list that are recommended to the
				Administrator.
									(C)Publication of
				plan and listAfter
				evaluating all comments received concerning the proposed least toxic list or
				proposed amendments to the list, the Administrator shall publish the final
				least toxic list in the Federal Register, together with a description of
				comments received no later than 24 months after the date of enactment of this
				section.
									(e)School
				integrated pest management plansEach local educational agency
				shall have an integrated pest management plan that guides the school district’s
				integrated pest management program in accordance with this subsection.
								(1)State
				plansNot later than 30
				months after the date of enactment of this subsection, each State Agency
				shall—
									(A)develop an
				integrated pest management plan for local educational agencies in the State;
				and
									(B)submit the plan to the Administrator for
				approval as part of the State cooperative agreement under section 23.
									(2)Approval by
				administratorNot later than 3 months after receiving the
				integrated pest management plan submitted by a State agency under paragraph
				(1), the Administrator shall—
									(A)determine whether
				the integrated pest management plan, at a minimum, meets the requirements of
				subsection (b); and
									(B)if the
				Administrator determines that—
										(i)the integrated pest management plan meets
				the requirements, approve the integrated pest management plan as part of the
				State cooperative agreement under section 23; or
										(ii)the integrated
				pest management plan does not meet the requirements—
											(I)disapprove the
				integrated pest management plan;
											(II)provide the State
				Agency with recommendations for and assistance in revising the integrated pest
				management plan to meet the requirements; and
											(III)provide a 3-month deadline by which the
				State Agency shall resubmit the revised school pest management plan to obtain
				approval of the plan, in accordance with the State cooperative agreement under
				section 23.
											(3)Distribution of
				state plan to schoolsOn approval of the integrated pest
				management plan of a State Agency, the State Agency shall make the school
				integrated pest management plan available to each local educational agency in
				the State.
								(4)ImplementationNot
				later than 42 months after the date of enactment of this section, each local
				educational agency of a school district shall develop and implement in each of
				the schools in the school district an integrated pest management plan that
				meets the standards and requirements under the integrated pest management plan
				of the State agency.
								(5)State
				programsIf, on the date of enactment of this section, a State
				maintains an integrated pest management plan that, at a minimum, meets the
				standards and criteria established under subsection (b) (as determined by the
				Board), a local educational agency in the State may continue to implement the
				system in a school or in the school district.
								(f)Drift of
				pesticides onto school groundEach local educational agency,
				State pesticide lead agency, and the Administrator shall—
								(1)identify sources
				of pesticides that drift from treated land to school grounds of the educational
				agency; and
								(2)take steps
				necessary to create an indoor and outdoor school environment that are protected
				from pesticides described in paragraph (1).
								(g)Investigations
				and Orders
								(1)In
				generalNot later than 60 days after receiving a complaint of a
				violation of this section, the Administrator shall—
									(A)conduct an
				investigation of the complaint;
									(B)determine whether
				it is reasonable to believe the complaint has merit; and
									(C)notify the
				complainant and the person alleged to have committed the violation of the
				findings of the Administrator.
									(2)Preliminary
				orderIf the Administrator determines it is reasonable to believe
				a violation occurred, the Administrator shall issue a preliminary order (that
				includes findings) to impose the penalty described in subsection (h).
								(3)Objections to
				preliminary order
									(A)In
				generalNot later than 30 days after the preliminary order is
				issued under paragraph (2), the complainant and the person alleged to have
				committed the violation may—
										(i)file objections to
				the preliminary order (including findings); and
										(ii)request a hearing
				on the record.
										(B)Final
				orderIf a hearing is not requested within 30 days after the
				preliminary order is issued, the preliminary order shall be final and not
				subject to judicial review.
									(4)HearingA
				hearing under this subsection shall be conducted expeditiously.
								(5)Final
				orderNot later than 120 days after the end of the hearing, the
				Administrator shall issue a final order.
								(6)Settlement
				agreementBefore the final order is issued, the proceeding may be
				terminated by a settlement agreement, which shall remain open, entered into by
				the Administrator, the complainant, and the person alleged to have committed
				the violation.
								(7)Costs
									(A)In
				generalIf the Administrator issues a final order against a
				school or school district for violation of this section and the complainant
				requests, the Administrator may assess against the person against whom the
				order is issued the costs (including attorney’s fees) reasonably incurred by
				the complainant in bringing the complaint.
									(B)AmountThe
				Administrator shall determine the amount of the costs that were reasonably
				incurred by the complainant.
									(8)Judicial review
				and venue
									(A)In
				generalA person adversely affected by an order issued after a
				hearing under this subsection may file a petition for review not later than 60
				days after the date that the order is issued, in a district court of the United
				States or other United States court for any district in which a local
				educational agency or school is found, resides, or transacts business.
									(B)TimingThe
				review shall be heard and decided expeditiously.
									(C)Collateral
				reviewAn order of the Administrator subject to review under this
				paragraph shall not be subject to judicial review in a criminal or other civil
				proceeding.
									(h)Civil
				Penalty
								(1)In
				generalAny local educational agency, school, or person that
				violates this section may be assessed a civil penalty by the Administrator
				under paragraph (3) or (7) of subsection (b) of not more than $10,000 for each
				offense.
								(2)Transfer to
				trust fundCivil penalties collected under paragraph (1) shall be
				deposited in the Fund.
								(i)Integrated Pest
				Management Trust Fund
								(1)EstablishmentThere
				is established in the Treasury of the United States a trust fund to be known as
				the Integrated Pest Management Trust Fund, consisting of—
									(A)amounts deposited
				in the Fund under subsection (h)(2); and
									(B)any interest
				earned on investment of amounts in the Fund.
									(2)Expenditures
				from fund
									(A)In
				generalSubject to subparagraph (B), on request by the
				Administrator, the Secretary of the Treasury shall transfer from the Fund to
				the Administrator, without further appropriation, such amounts as the Secretary
				determines are necessary to provide funds to each State educational agency of a
				State, in proportion to the amount of civil penalties collected in the State
				under subsection (h)(1), to carry out education, training, propagation, and
				development activities under integrated pest management systems of schools in
				the State to remedy the harmful effects of actions taken by the persons that
				paid the civil penalties.
									(B)Administrative
				expensesAn amount not to exceed 6 percent of the amounts in the
				Fund shall be available for each fiscal year to pay the administrative expenses
				necessary to carry out this subsection.
									(j)Employee
				Protection
								(1)In
				generalNo local educational agency, school, or person may
				harass, prosecute, hold liable, or discriminate against any employee or other
				person because the employee or other person—
									(A)is assisting or
				demonstrating an intent to assist in achieving compliance with this section
				(including any regulation);
									(B)is refusing to
				violate or assist in the violation of this section (including any regulation);
				or
									(C)has commenced,
				caused to be commenced, or is about to commence a proceeding, has testified or
				is about to testify at a proceeding, or has assisted or participated or is
				about to participate in any manner in such a proceeding or in any other action
				to carry out this section.
									(2)ComplaintsNot
				later than 1 year after an alleged violation occurred, an employee or other
				person alleging a violation of this section, or another person at the request
				of the employee, may file a complaint with the Administrator.
								(3)Remedial
				actionIf the Administrator decides, on the basis of a complaint,
				that a local educational agency, school, or person violated paragraph (1), the
				Administrator shall order the local educational agency, school, or person
				to—
									(A)take affirmative
				action to abate the violation;
									(B)reinstate the
				complainant to the former position with the same pay and terms and privileges
				of employment; and
									(C)pay compensatory
				damages, including back pay.
									(k)Grants
								(1)In
				generalThe Administrator, in consultation with the Secretary of
				Education, shall provide grants to local educational agencies to develop and
				implement integrated pest management systems in schools in the school district
				of the local educational agencies.
								(2)AmountThe
				amount of a grant provided to a local educational agency of a school district
				under paragraph (1) shall be based on the ratio that the number of students
				enrolled in schools in the school district bears to the total number of
				students enrolled in schools in all school districts in the United
				States.
								(l)Relationship to
				State and Local RequirementsThis section (including regulations
				promulgated under this section) shall not preempt requirements imposed on local
				educational agencies and schools related to the use of integrated pest
				management by State or local law (including regulations) that are more
				stringent than the requirements imposed under this section.
							(m)RegulationsSubject
				to subsection (j), the Administrator shall promulgate such regulations as are
				necessary to carry out this section.
							(n)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $7,000,000 for each of fiscal years 2013 through
				2017.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Federal
			 Insecticide, Fungicide, and Rodenticide Act is amended by striking
			 the items relating to sections 34 and 35 and inserting the following new
			 items:
				
					
						Sec. 34. Integrated pest management
				program for schools.
						Sec. 35. Severability.
						Sec. 36. Authorization for
				appropriations.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect at the
			 end of the 180-day period beginning on the date of the enactment of this
			 Act.
			
